    Case 2:19-cv-12578-LMA-MBN Document 160 Filed 12/31/20 Page 1 of 48




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


LESLEY ANN SAKETKOO, MD, MPH                                         CIVIL ACTION

VERSUS                                                                  No. 19-12578

TULANE UNIVERSITY                                                         SECTION I
SCHOOL OF MEDICINE, ET AL.

                                ORDER & REASONS

      Before the Court is defendant Administrators of the Tulane Educational

Fund’s (“Tulane”) motion 1 for summary judgment on plaintiff Lesley Ann Saketkoo,

MD, MPH’s (“Saketkoo”) remaining claims. Saketkoo opposes 2 the motion, and

Tulane has filed a reply in response to Saketkoo’s opposition. 3 For the reasons below,

Tulane’s motion is granted as to all of Saketkoo’s remaining claims.

           I.       INTRODUCTION AND FACTUAL BACKGROUND

      This case arises from Saketkoo’s employment at Tulane University’s School of

Medicine (the “School”), interactions between her and a supervisor during her time

at the School, the eventual non-renewal of her contract, and Tulane’s alleged efforts

to prevent her from obtaining employment after she left her paid role at the School.

Saketkoo was first hired as an Associate Professor at the School for a one-year term

commencing on December 1, 2014; 4 her contract was subsequently renewed for one-




1 R. Doc. No.   127.
2 R. Doc. No.   138.
3 R. Doc. No.   144.
4 R. Doc. No.   138-33.
    Case 2:19-cv-12578-LMA-MBN Document 160 Filed 12/31/20 Page 2 of 48




year terms through 2019. 5     Saketkoo was initially hired into the Allergy and

Immunology Section at the request of its Chief, Dr. Laurianne Wild (“Wild”), 6 but

transferred during 2017 to the Pulmonary Section (“Pulmonary”), headed by Dr.

Joseph Lasky (“Lasky”). 7

      The parties agree that Saketkoo has four claims remaining: an Equal Pay Act

claim 8 and three claims under Title VII of the Civil Rights Act: gender

discrimination, 9 retaliation, and hostile work-environment. Saketkoo’s claims arise

primarily from her experience working with and for Lasky. The record in this case is

extensive, and the briefing is lengthy. 10 For ease of reading and clarity, the Court




5 Id.
6 Id. at 3; see R. Doc. No. 138-5, at 2 (Wild’s deposition testimony that she requested
Saketkoo be hired).
7 See R. Doc. No. 138-13, at 2 ¶ 3 (Saketkoo’s declaration that the transition occurred

because “[the Immunology Section] was not as facile in managing grants and funding”
as Pulmonary); R. Doc. No. 149-1, at 6 (Tulane’s assertion that Lasky “welcomed”
Saketkoo to Pulmonary).
8 In addition to the claims described here, Saketkoo has brought an Equal Pay Act

claim. As explained infra, the parties agree that Saketkoo cannot offer a substantive
legal argument as to why this claim should not be dismissed. Consequently, the
Court does not address the claim and the facts supporting it further.
9 Both parties refer to this claim as a claim of “Gender Discrimination,” rather than

disparate treatment. Moreover, as discussed infra, the gender discrimination portion
of Saketkoo’s brief addresses only the non-renewal of her contract and offers no
argument that any other action on Tulane’s part was, itself, an adverse employment
action. The Court, therefore, understands Saketkoo’s gender discrimination claim to
relate only to the non-renewal of her contract.
10 The Court notes that both parties have challenged the admissibility of at least some

of the evidence submitted by each other. The Court will resolve these disputes only
where doing so is necessary to resolve the claims.

                                          2
     Case 2:19-cv-12578-LMA-MBN Document 160 Filed 12/31/20 Page 3 of 48




will limit its recitation of the facts to those necessary to resolve each of Saketkoo’s

claims. 11

       Saketkoo’s Interactions with Lasky

       Saketkoo alleges that Lasky verbally abused her on numerous occasions and

that, during one incident, he shook his finger at her in a way that made her fearful.

She argues that this was gender-based because he treated her and other women this

way but was not similarly abusive of men. She does not allege that he used gendered

language with her or sexually abused her. In her opposition, relying largely on her

own declaration and complaint, 12 Saketkoo describes five specific interactions with

Lasky over the course of her time at Tulane that form the basis of her claim. She also

states that “[i]n response to work-related questions, Lasky would frequently yell at

and get close to [her] in a physically threatening manner, raising his finger in her

face, demeaning statements [sic] such as ‘stop it! just [sic] stop it now! Do you

understand? Just stop it!’” She adds that she “repeatedly asked Lasky not to speak

to her in that way and suggested that he needed to find other ways of communicating.




11 In particular, both parties devote considerable attention to Saketkoo’s evidence
(much of which is hearsay) regarding Lasky’s interactions with other women. As
discussed infra, because this evidence alone cannot, by itself, support Saketkoo’s
otherwise deficient hostile work-environment claim, the Court will not review the
admissibility of each piece of evidence.
12 Except where noted, the Court will assume that these incidents occurred as

described in Saketkoo’s opposition. The Court notes, however, that Saketkoo’s
opposition relies heavily on her own declaration. The Fifth Circuit has repeatedly
stated that “[s]elf-serving allegations are not the type of significant probative
evidence required to defeat summary judgment.” See, e.g., Kariuki v. Tarango, 709
F.3d 495, 505 (5th Cir. 2013) (quoting United States v. Lawrence, 276 F.3d 193, 197
(5th Cir. 2001)).

                                            3
     Case 2:19-cv-12578-LMA-MBN Document 160 Filed 12/31/20 Page 4 of 48




Lasky, however, persisted[,]” and that “Lasky’s conduct impeded her ability to access

meaningful job-related information.” 13 Saketkoo describes the incidents between her

and Lasky as follows: 14

      In late 2015, Saketkoo presented potential opportunities for
      improvements of patient care and revenue at the TMC Lung Center.
      Lasky angrily cut her off and[,] belittling her[,] said that it was “not her
      place” to discuss the needs of the Center. Doing so, Lasky interfered
      with improvement upon the quality of care Saketkoo was able to provide
      to her patients. 15

      On another occasion, in 2016, when Lasky and Saketkoo were convened
      in a small physician work room at Tulane clinics, she inquired about
      how funds from her pharmaceutical company sponsored trials would be
      applied to support her salary. Lasky suddenly and frighteningly flew off
      the handle, with his arms flailing angrily towards her he yelled, “I’m
      sick of this! All this questioning! Do you think I’m cheating you?[]”
      Lasky’s conduct was intimidating and made Saketkoo fearful. 16

      In 2017, while in the clinic together, Saketkoo and Lasky were
      discussing a mutual patient. Lasky was hovering over Saketkoo as she
      was documenting a patient’s heart catheterization results. Lasky had
      roughly calculated . . . an important value that determines that course
      of treatment for a patient . . . as a ballpark figure in his head. Saketkoo
      began calculating the actual . . . value to properly document and to
      inform the treatment plan. Lasky yelled at Saketkoo angrily: “What are
      you doing? Stop it! You don’t need to calculate it, I already told you
      what it was!” Lasky remained hovering over Saketkoo. Saketkoo was
      too shocked and intimidated to continue the patient’s calculation with
      Lasky so close in physical proximity. She had to wait to complete her

13  R. Doc. No. 150-1, at 21, 22. The Court notes that, while Saketkoo cites her
complaint as support for this allegation, she offers no support for the proposition that
his conduct impeded her ability to access information. The Court also notes that
Tulane’s memorandum in support of its motion identifies a few similar incidents
(including an email telling Saketkoo to “take a bow” and instructions regarding
scheduling and profanity in the workplace). R. Doc. No. 149-1, at 24–25. Saketkoo
does not appear to rely on these, and they would not change the Court’s analysis.
14 As the Court concludes that the incidents, even assuming they occurred as

Saketkoo says they did, are insufficient to make out a prima facie case, it need not
determine whether her description of them is supported by the record.
15 R. Doc. No. 150-1, at 21.
16 Id. (citing Saketkoo’s declaration).



                                           4
     Case 2:19-cv-12578-LMA-MBN Document 160 Filed 12/31/20 Page 5 of 48




      duties when Lasky was not around. Lasky does not interfere with male
      physician’s [sic] patient care or treat male faculty in this manner. 17

      In late Summer 2018, Lasky ridiculed research that Dr. Saketkoo was
      undertaking to study more efficient models of targeted muscle training
      . . . including the precise and fairly rapid conditioning that occurs in
      dance training. Lasky mockingly asked if Dr. Saketkoo had “danced
      away scleroderma.” When Dr. Saketkoo started to explain the research
      to re-direct Lasky’s aggression and condescension, Lasky interrupted
      Saketkoo harshly [sic] chided her, while pointing his finger at her: “We
      don’t need you thinking! We need you working.” 18
      [On] September 13, 2018, while Saketkoo and Lasky were walking to his
      office for a meeting together, Lasky berated Saketkoo for not informing
      him that she was teaching an honors undergraduate class at Tulane
      University . . . . Lasky exploded and moved close to her, red-faced,
      trembling and driving his pointed finger into her face yelling: “if I say I
      wasn’t told about something, that’s the end of it and I wasn’t told about
      it!” . . . . Lasky was unrelenting and continued yelling at her as she stood
      speechless: “Do you understand? Stop it! You just stop it now! Stop it
      now!” Saketkoo began to slowly move away from him stating that she
      could not meet with him now. To assuage him, she promised to meet
      with him when he calmed down and collected himself. Lasky hollered
      that they had to meet “NOW!” Still gesturing with his pointed finger
      toward her face, Lasky continued, “we have things that need to be talked
      about!” Saketkoo was fearful of being physically hurt by Lasky. She
      tried to be calm as she moved further back from him and told him she
      would only meet with him now if his supervisor was also present. 19
      Saketkoo’s Response to Lasky’s Conduct

      Saketkoo alleges that she complained about Lasky’s abusive conduct and stood

up to him during the September 13 incident. In her opposition, Saketkoo claims that

she “dared to object and to refuse to continue to endure Lasky’s harassment.” 20 She




17 Id. at 22 (unsupported).
18 Id. at 23 (citing Lasky’s deposition).
19 Id. at 19 (citing Saketkoo’s deposition).
20 R. Doc. No. 150-4, at 30. The Court will again assume, except where noted, that

these events occurred as set forth in Saketkoo’s opposition, complaint, and
declaration.

                                           5
     Case 2:19-cv-12578-LMA-MBN Document 160 Filed 12/31/20 Page 6 of 48




adds that she “did not cower to his physically threatening and discriminatory

behavior.” 21 At no point in her opposition or her declaration does Saketkoo argue

that her comments to Lasky indicated that she believed his conduct was

discriminatory. Saketkoo also argues that, immediately following the September 13

incident, Lasky began an active campaign to “divorce” his Section from Saketkoo. As

discussed infra, the Court will assume this is true, as it does not support a claim of

retaliation.

      Saketkoo also claims that, shortly after the incident, she “contacted [Tulane’s

Office of Institutional Equity (“OIE”)] to complain about the toxic hostile environment

and . . . specifically named Dr. Lasky on the call.” 22 She does not allege that, during

that call, she suggested that Lasky’s treatment of her occurred because of her sex.

      In her opposition, Saketkoo also alleges that, during 2018, she “complained of

Lasky’s abuses” to Dr. Tonette Krousel-Wood, Dr. QiQi Zhou, and Dr. Laurianne

Wild. 23 She alleges in her declaration that she told Krousel-Wood that “Lasky was

abusive and created a toxic work environment and was out of control” and that she

“informed” Zhou “about Lasky’s abusive treatment of me and the hostile work

environment he created.” 24 She does not allege that during any of these conversations



21 Id. The Court notes that this statement in Saketkoo’s opposition memorandum is
followed by a call number for footnote 116 of the memorandum—a footnote that does
not exist. Id. The Court explicitly identified this issue in its October 22, 2020 Order
imploring counsel to file a more helpful opposition memorandum. R. Doc. No. 146, at
1 n.5. Nonetheless, the Court has combed Saketkoo’s opposition and declaration for
her description of this incident.
22 R. Doc. No. 138-13, at 8 ¶ 35.
23 R. Doc. No. 150-4, at 29.
24 R. Doc. No. 138-13, at 7 ¶ 26.



                                           6
     Case 2:19-cv-12578-LMA-MBN Document 160 Filed 12/31/20 Page 7 of 48




she identified particular conduct that she believed was the result of her sex. And, in

a deposition, Saketkoo indicated that she did not “report the [September 2018]

incident to . . . anyone in Tulane Administration until the OIE interview.” 25

      Saketkoo offers more detail about her conversations with Wild, stating in her

declaration that, following the September 13 incident, she “reported what [Lasky] did

and his continuing abusive treatment, which I related to her on prior occasions.”26

She adds that, following her initial outreach to OIE, Wild “advised [her] not to pursue

[her complaints against Lasky] with OIE, and instead to pursue alternate routes

through the medical school ‘chain of command’” lest she suffer retaliation. 27

      Finally, on February 15, 2019, Lee Hamm (“Dean Hamm”), the School’s dean,

informed Saketkoo that her contract as an Associate Professor would not be renewed

for the coming year. 28 The parties agree that, during the meeting, Saketkoo informed

Dean Hamm of her belief that Lasky had discriminated against her and other women

on the basis of gender and implored him to investigate the matter. 29 Subsequently,

Saketkoo participated in a formal investigation by OIE. 30 Later, Saketkoo sought

and received a right-to-sue letter from the EEOC. 31

      Saketkoo’s Performance at Tulane and Tulane’s Non-Renewal of her Contract



25 R. Doc. No. 127-4, at 39.
26 R. Doc. No. 138-13, at 8 ¶ 34.
27 Id. at 9 ¶ 36.
28 See, e.g., R. Doc. No. 150-4, at 34–35 (referencing the termination meeting).
29 R. Doc. No. 138-13, at 9 ¶ 37.
30 Id. at 9 ¶ 38. The parties dispute both how and when the investigation was

initiated and whether it was adequately thorough. Because the Court finds this issue
immaterial, it will not address the dispute.
31 See R. Doc. No. 1-6 (right-to-sue letter).



                                          7
     Case 2:19-cv-12578-LMA-MBN Document 160 Filed 12/31/20 Page 8 of 48




      As noted above, Dean Hamm informed Saketkoo in February 2019 that her

contract as an Associate Professor would not be renewed for the coming year.32

Tulane claims that this decision was a result of its conclusion that Saketkoo was

underperforming, difficult to work with, and did not do enough academic work to

merit her retention despite her underperformance.

      Saketkoo disagrees. She argues, instead, that Tulane did not renew her

contract (1) because she is a woman and (2) in retaliation for her opposition to Lasky’s

treatment of her. She does not, however, identify a specific similarly situated

individual whose contract was renewed. Instead, she makes a number of claims that

suggest her performance was evaluated differently than male physicians in

Pulmonary or that Lasky otherwise interfered with her success. The Court will

address these arguments and Saketkoo’s evidence (or lack thereof) infra.

      Dean Hamm’s Conversation with Dr. Nirav Patel regarding Saketkoo

      Saketkoo alleges that, in addition to retaliating against her for standing up to

Lasky by not renewing her contract, Dean Hamm pressured Dr. Nirav Patel (“Patel”)

of University Medical Center (“UMC”) not to take her on as a full-time employee

following the 2019 non-renewal. As evidence, Saketkoo has submitted a recording

and transcript of a September 6, 2019 phone call between Saketkoo, Patel, and Dr.

Matt Lammi. During the recording, 33 Patel states that “if Dean Hamm comes and

says Patel don’t hire this person, this person explicitly . . . by name . . . you know



32See, e.g., R. Doc. No. 150-4, at 34 (referencing the termination meeting).
33Tulane, while arguing that the recording is inadmissible, does not challenge its
authenticity. R. Doc. No. 149-2, at 3.

                                           8
     Case 2:19-cv-12578-LMA-MBN Document 160 Filed 12/31/20 Page 9 of 48




that’s a pretty clear directive.”34 Patel also suggests on the call that this happened

during a meeting with Dean Hamm at some point after June 2019. 35

                   II.    SUMMARY JUDGMENT STANDARD

      Summary judgment is proper when, after reviewing the pleadings, the

discovery and disclosure materials on file, and any affidavits, a court determines that

there is no genuine dispute of material fact. See Fed. R. Civ. Proc. 56. “[A] party

seeking summary judgment always bears the initial responsibility of informing the

district court of the basis for its motion, and identifying those portions of [the record]

which it believes demonstrate the absence of a genuine issue of material fact.” Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986). The party seeking summary judgment

need not produce evidence negating the existence of a material fact; it need only point

out the absence of evidence supporting the other party’s case. Id.; see also Fontenot

v. Upjohn Co., 780 F.2d 1190, 1195–96 (5th Cir. 1986) (“There is no sound reason why

conclusory allegations should suffice to require a trial when there is no evidence to

support them even if the movant lacks contrary evidence.”).

      Once the party seeking summary judgment carries that burden, the

nonmoving party must come forward with specific facts showing that there is a

genuine dispute of material fact for trial. See Matsushita Elec. Indus. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986).    The showing of a genuine issue is not satisfied by

creating “‘some metaphysical doubt as to the material facts,’ by ‘conclusory



34  R. Doc. No. 150-4, at 32 (Saketkoo’s opposition). Saketkoo has submitted this
recording to the Court manually.
35 Id.



                                            9
      Case 2:19-cv-12578-LMA-MBN Document 160 Filed 12/31/20 Page 10 of 48




allegations,’ by ‘unsubstantiated assertions,’ or by only a ‘scintilla’ of evidence[.]”

Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (citations omitted).

Rather, a genuine issue of material fact exists when the “evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986).

         “Although the substance or content of the evidence submitted to support or

dispute a fact on summary judgment must be admissible . . . the material may be

presented in a form that would not, in itself, be admissible at trial.” Lee v. Offshore

Logistical & Transp., L.L.C., 859 F.3d 353, 355 (5th Cir. 2017) (citations omitted).

The party responding to the motion for summary judgment may not rest upon the

pleadings but must identify specific facts that establish a genuine issue.         See

Anderson, 477 U.S. at 248. The nonmoving party’s evidence, however, “is to be

believed, and all justifiable inferences are to be drawn in [the nonmoving party’s]

favor.” Id. at 255.

                                 III.   LAW AND ANALYSIS

         As stated, Saketkoo brings three claims under Title VII: (1) gender

discrimination, (2) retaliation, and (3) hostile work environment. Tulane concedes

that her claims are administratively exhausted, and the parties agree that the

McDonnell Douglas burden-shifting analysis applies to Saketkoo’s claims. 36        See

McDonnell Douglas Co. v. Green, 411 U.S. 792 (1973). The Court will review each of

Saketkoo’s Title VII claims in turn.



36   R. Doc. No. 150-1, at 11.

                                             10
     Case 2:19-cv-12578-LMA-MBN Document 160 Filed 12/31/20 Page 11 of 48




                                A.    Gender Discrimination

       Saketkoo argues that, by not renewing her contract in February 2019, Tulane

engaged in gender discrimination made unlawful under Title VII.              To survive

summary judgment on this claim, she must put forth sufficient evidence to make a

prima facie case that she (1) is a member of a protected class; (2) was qualified for the

position at issue; (3) was discharged or suffered some adverse employment action by

the employer; 37 and (4) was treated less favorably than—or was replaced by—other

similarly situated employees outside the protected group. See McCoy v. City of

Shreveport, 492 F.3d 551, 556 (5th Cir. 2007).

       The parties agree that Saketkoo, a woman, is a member of a protected class.

And Tulane does not appear to argue that Saketkoo has failed to establish that she

was qualified for her position at Tulane. And Tulane does not contest that non-

renewal was an adverse employment action. 38 However, the Court concludes that




37 The only adverse employment action Saketkoo addresses in the context of her
gender discrimination claim is Tulane’s non-renewal of her contract. Tulane’s
memorandum in support of the instant motion devotes a page to the argument that
“the non-renewal of [Saketkoo’s] annual contract” was “the only actionable adverse
employment action pled.” R. Doc. No. 149-1, at 7–8. Saketkoo’s opposition ignores
this argument in the context of the gender discrimination claim, instead resting on
Tulane’s concession that the non-renewal itself was an adverse employment action.
See R. Doc. No. 150-1, at 12 (“It is undisputed that . . . Tulane rejected [Saketkoo] for
[her] position by failing to renew her contract. Tulane admitted that Saketkoo
endured an adverse employment action. As such, Saketkoo has established a prima
facie case of gender discrimination[.]”); see also id. at 11 (explaining a plaintiff’s
burden to show “that he was qualified for the position in question and that he was
rejected despite his qualifications”). And Saketkoo does not argue that any of the acts
she cites as evidence that the non-renewal was discriminatory were, in and of
themselves, actionable disparate treatment.
38 R. Doc. No. 149-1, at 7 n.4.



                                           11
    Case 2:19-cv-12578-LMA-MBN Document 160 Filed 12/31/20 Page 12 of 48




Saketkoo has not made out a prima facie case that other similarly situated employees

outside her protected class were treated more favorably. Because of this, the Court

need not evaluate whether Tulane’s proffered non-discriminatory reasons for the

firing were pretextual.

      Plaintiffs bringing Title VII discrimination claims using circumstantial

evidence under McDonnell Douglas, 411 U.S. 792, must “identify at least one

coworker outside of [their] protected class who was treated more favorably ‘under

nearly identical circumstances.’” Alkhawaldeh v. Dow Chem. Co., 851 F.3d 422, 426

(5th Cir. 2017) (quoting Lee v. Kansas City S. Ry. Co., 574 F.3d 253, 259 (5th Cir.

2009)). This coworker is known as a ‘comparator.’ A failure to identify a potential

comparator (i.e., a similarly situated individual outside the protected class) “alone

justifies dismissal of [a plaintiff’s] Title VII claim.” Id. at 427. If no such comparator

exists, the plaintiff cannot establish a prima facie case. See id. (plaintiff who

acknowledged that he was the only employee with a particular negative performance

evaluation and to have been placed on a performance plan “cannot prove that he was

treated less favorably than others ‘similarly situated’”).

      “For a comparator to be deemed similarly situated, the employees being

compared should ‘h[o]ld the same job or responsibilities, share[] the same supervisor

or ha[ve] their employment status determined by the same person and have

essentially comparable violation histories.’” Wallace v. Seton Family of Hospitals,

777 F. App’x 83, 87–88 (5th Cir. 2019) (quoting Lee, 574 F.3d at 260) (footnotes

omitted) (alterations in original). Moreover, “the plaintiff’s conduct that drew the



                                           12
     Case 2:19-cv-12578-LMA-MBN Document 160 Filed 12/31/20 Page 13 of 48




adverse employment decision must have been ‘nearly identical’ to that of the proffered

comparator who allegedly drew dissimilar employment decisions.” Id. (quoting Lee,

574 F.3d at 260 (citation omitted)); see Perez v. Tex. Dep’t of Crim. Justice, 395 F.3d

206, 213 (5th Cir. 2004) (finding that the district court erred by instructing the jury

that “comparably serious misconduct was by itself enough to make employees

similarly situated”). “However, ‘nearly identical’ should not be interpreted to mean

‘identical.’” Wallace, 777 F. App’x at 87–88 (citing Lee, 574 F.3d at 260).

       Tulane’s position is that Saketkoo’s contract was not renewed because “of

 numerous performance issues, including her sustained lack of productivity,

 diverting patients to competitor hospitals, causing disruption in clinic, and

 demanding she be given all patient referrals.” 39 In support of its motion, Tulane

 argued that Saketkoo’s claim must fail at the comparator prong because she “cannot

 point to a single male physician with similar performance problems who was not

 treated the same as her (i.e., whose contract was renewed).” 40

       Saketkoo’s opposition to Tulane’s motion ignores McDonnell Douglas’s

 ‘comparator’ requirement, stating that “[u]nder the McDonnel Douglas [sic]

 framework, Plaintiff bears the burden of proving a prima facie case of discrimination

 by a preponderance of the evidence by showing that he is a member of a protected

 class, that he was qualified for the position in question and that he was rejected

 despite his qualifications.” 41 Applying this framework, Saketkoo concludes that she



39 R. Doc. No. 149-1, at 12–13.
40 Id. at 13.
41 R. Doc. No. 150-4, at 11.



                                          13
     Case 2:19-cv-12578-LMA-MBN Document 160 Filed 12/31/20 Page 14 of 48




 has set forth a prima facie case because “[i]t is undisputed that [she]: (1) is a female

 and [a] member of a protected class; (2) qualified for the position as Tulane faculty

 in the School of Medicine; and (3) Tulane rejected her for the position by failing to

 renew her contract.” 42

       In a section of her opposition titled “Evidence of Discriminatory Animus,”

 Saketkoo raises arguments that appear to conflate or combine her gender

 discrimination, retaliation, and hostile work environment claims. 43 She notes that

 “Tulane claims Saketkoo lacks proof of similarly situated comparators [and]

 therefore[] . . . cannot establish discriminatory animus and her claims of

 discrimination fail.” 44   However, Saketkoo argues, “the record establishes that

 Saketkoo was subjected to treatment disparate from that of her male counterparts-

 physicians within Lasky’s Section.” 45 She goes on to offer the following examples of

 disparate treatment—none of which are accompanied by any citation to the record:

       •   “Unlike Saketkoo, male physicians within Lasky’s section were allowed to
           carry financial deficiencies and to continue their employment.” 46
       •   The male physicians’ “research funds were included in their production
           reports.” 47
       •   “One of [Saketkoo’s] male counterparts was allowed to move forward with
           a new research study when Saketkoo was not allowed to initiate an
           established one.” 48



42 Id. at 12.
43  Saketkoo’s hostile work environment and retaliation claims, which fail for
unrelated reasons, are discussed infra.
44 R. Doc. No. 150-4, at 26.
45 Id. Again, note that Saketkoo does not argue that these incidents of disparate

treatment support an independent claim under Title VII.
46 Id.
47 Id.
48 Id.



                                           14
     Case 2:19-cv-12578-LMA-MBN Document 160 Filed 12/31/20 Page 15 of 48




       •   “Saketkoo’s male counterparts were not subjected to the ongoing gender
           bias and gender based hostile work environment that Saketkoo was forced
           to endure.” 49

       Later, Saketkoo appears to argue that she need not identify comparators:

       [T]o the extent that evidence of similarly situated employees is
       required—which is again denied—Saketkoo points to the evidence in the
       record establishing that her male counterparts were allowed to carry
       financial deficiencies and to continue their employment, her male
       counterparts’ research funds were included in their production reports,
       her male counterpart was allowed to move forward with a new research
       study when she was not, her male counterparts were not subjected to
       the ongoing gender bias and gender based hostile work environment
       that she to which [sic] her female counterparts were subjected. 50

       In reply, Tulane argues that Saketkoo “completely ignores Tulane’s argument

on the comparator element of the prima facie case” and, consequently, has

“abandoned any attempt to establish a prima facie case under Title VII.” 51 Tulane

also argues that Saketkoo’s “‘me too’ evidence . . . is not sufficient to establish a prima

facie case of discrimination or pretext.” 52

       Analysis

       As indicated in its previous order 53 denying Saketkoo’s motion for leave to file

a surreply, the Court declines to find that Saketkoo waived her gender discrimination

claim by failing to correctly set forth and address the elements of a prima facie case.

While Tulane is correct that the portion of Saketkoo’s brief setting forth her prima

facie case omits the comparator element, Saketkoo does, as set forth above, make


49 Id.
50 Id. at 27–28 (emphasis added).
51 R. Doc. No. 149-2, at 3–4 (citing Venezia v. ConocoPhillips Co., No. 12-2168, 2014

WL 107962, at *13 (E.D. La. Jan. 9, 2014) (Vance, J.)).
52 R. Doc. No. 149-2, at 4.
53 R. Doc. No. 148.



                                            15
     Case 2:19-cv-12578-LMA-MBN Document 160 Filed 12/31/20 Page 16 of 48




some argument suggesting (1) she does not need to show the existence of

comparators 54 and/or (2) her comparators are male doctors in pulmonary who ran

deficits and whose contracts were renewed after 2019. 55 Furthermore, in attempting

to demonstrate that Tulane’s preferred non-discriminatory reasons for non-renewal

are pretext, Saketkoo offers some evidence that could be construed as attempting to

identify particular comparators. 56

       However, the Court finds that Saketkoo has failed to set forth a prima facie

case of gender discrimination because she has failed to identify a similarly situated

male who was retained by Tulane. Saketkoo’s argument that comparators exist—

construed very generously—can be distilled to the proposition that some male (and

female) physicians in Pulmonary, at times, ran deficits and were retained. As the

Court has noted, employees with different titles from plaintiff can be comparators for

purposes of Title VII. However, Saketkoo has offered no explanation as to why the

male physicians within Lasky’s section who are not Associate Professors—a group

that includes Lasky himself—are suitable comparators. It is Saketkoo’s burden to

offer some argument on this point, and she fails to do so.

       Saketkoo also fails to identify a male Associate Professor in Pulmonary who is

similarly situated to her and was retained. Setting aside the fact that (as explained



54 Saketkoo offers the Court no explanation or case law to suggest that this is so. R.
Doc. No. 150-4, at 28. Therefore, as dictated by the clear precedent cited above, the
Court concludes that Saketkoo, like any other plaintiff in her position, must identify
comparators who are sufficiently similarly situated to her.
55 Id. at 26, 27–28.
56 See, e.g., id. at 12 (“Saketkoo’s performance was superior to that of several male

physicians.”).

                                          16
      Case 2:19-cv-12578-LMA-MBN Document 160 Filed 12/31/20 Page 17 of 48




infra) Saketkoo’s argument has significant factual shortcomings, the argument does

not (1) identify any particular individual and (2) establish that they are sufficiently

similarly situated to Saketkoo to be a comparator. Saketkoo does not name an

Associate Professor in Lasky’s section (or elsewhere at Tulane, for that matter) who

underperformed to the extent she did year after year and was retained. Instead, she

offers some metrics that she claims suggest these doctors underperformed in a given

year in some of the same ways that Tulane claims she did. At no point, however, does

she identify a comparator, describe how they are similarly situated, and confirm that

they were retained year after year when she was not. For example, Saketkoo is silent

as to any other ways in which a particular male Associate Professor might be

similarly situated (or not) to her besides having been projected to run a deficit.

         Saketkoo does make three statements that could be construed as identifying

particular individuals and drawing a relevant comparison. They relate to (1) a male

physician who was allegedly allowed to conduct a study; (2) male physicians who were

allegedly given credit for research work where she was not; and (3) male physicians

who were allegedly allowed to run planned deficits when she was not.

         First, Saketkoo references a male physician in her section who Lasky “allowed

to move forward with a new research study when Saketkoo was not allowed to initiate

an established one.” 57 This appears to be a reference to an incident described in the

section of Saketkoo’s opposition addressing her hostile work-environment claim.58




57   Id. at 26. This appears from Saketkoo’s declaration to be Dr. Nathan Nielsen.
58   Id. at 22.

                                           17
     Case 2:19-cv-12578-LMA-MBN Document 160 Filed 12/31/20 Page 18 of 48




There, citing her own declaration, Saketkoo describes Lasky’s refusal to allow her to

enroll patients in an “advanced sarcoidosis registry,” which would have brought “the

Section . . . $1,500 for every two patients enrolled.” 59 Saketkoo compares this to

Lasky’s decision to “allow[] a male faculty member to move forward with a study he

proposed even though that study lacked IRB approval.” 60 Saketkoo offers no other

information about the accepted study. Setting aside the question of the evidentiary

value of a self-serving declaration, Saketkoo’s declaration does not indicate that

Lasky barred her from starting a study—nor that Lasky allowed the other doctor to

enroll patients. Instead, it says that she “brought the study to [Lasky] for his

approval” in the “end of 2017.” 61 Only “[i]n the spring of 2018, when the study was

ready to enroll patients,” did Lasky “park[] it.” 62 Presumably, had Lasky rejected the

study outright, there would have been no reason for Saketkoo to seek permission to

enroll patients. And the declaration makes no mention of Nielsen enrolling patients.

Instead, it explicitly notes that his study would not be “ready for patient enrollment

for many months.” 63

       And even if Saketkoo offered adequate evidence that Nielsen had been allowed

to enroll patients in his study, Saketkoo offers the Court no way to tie that to the

adverse employment action the parties agree she experienced—her non-renewal. She

does state that, had she been allowed to enroll patients, the “funding could have been



59 Id.
60 Id.
61 R. Doc. No. 138-13, at 4 ¶ 15.
62 Id.
63 Id.



                                          18
     Case 2:19-cv-12578-LMA-MBN Document 160 Filed 12/31/20 Page 19 of 48




used to support [her] salary.” 64 However, she has not alleged (nor pointed the Court

to any evidence) that funding from Nielsen’s study was used to support his salary—

and such evidence would be surprising in light of Saketkoo’s assertion that Nielsen’s

study was not nearly ready for patient enrollment. For these reasons, among others,

the incident with Nielsen’s study does not render him a comparator.

       Second, Saketkoo explains that male physicians in Pulmonary had their

“research funds . . . included in their production reports.” 65 Elsewhere in her

opposition, Saketkoo states that “Lasky failed to account for [her] research funds”

and that “[t]his is critical because the research funds . . . should have been” taken

into account when evaluating her financial performance. 66       In support of her

statement that Lasky failed to take into account her research funds, she cites a

statement in Lasky’s deposition, which she describes in a footnote as his “admi[ssion

that] Saketkoo did not get salary support for her efforts on research study [sic]” in

2015 and 2016. 67 In the referenced excerpt of Lasky’s deposition, he acknowledges

that, while in Immunology during 2015 and 2016, and when she first arrived in

Pulmonary, Saketkoo “did not get salary support . . . for [a] BI study” and that the

study was “a sponsored study that would give her actual income for her salary

support.” 68 However, Lasky also noted that during the majority of the time during

which Saketkoo did not receive salary support, there was uncertainty regarding



64 Id.
65 R. Doc. No. 150-4, at 26.
66 Id. at 12.
67 Id. at 13 n.56.
68 R. Doc. No. 138-30, at 9.



                                         19
     Case 2:19-cv-12578-LMA-MBN Document 160 Filed 12/31/20 Page 20 of 48




patient enrollment and that, after she moved to Pulmonary, he “caught that [she was

not receiving credit for the study] and . . . addressed it,” ensuring that she received

credit. 69

       Saketkoo’s comparators would logically be male physicians in Pulmonary. But

her complaint regarding the BI study relates mainly to her time in Immunology—she

does not rebut Lasky’s statement that he recognized she should have received credit

for the BI study after her arrival in Pulmonary and credited her for it. More

importantly, one of her two budget worksheets from her time in Pulmonary indicates

that she did receive credit for a research study—a point her opposition

acknowledges. 70 By way of comparison, she offers the worksheets of three male

doctors in Pulmonary. 71 Two of these doctors, Doctor 138 and Doctor 211, were

Assistant Professors in the Pulmonary Department during 2016–2017. The third,

Doctor 146, is the Section Chief, Lasky. As Section Chief, Lasky has significant

supervisory responsibilities—not only was his work different from Saketkoo’s, but

part of his role was to supervise her. 72 He is an inappropriate comparator. See West

v. City of Houston, 960 F.3d 736, 741 (5th Cir. 2020) (noting that differing job




69 Id. Saketkoo does not suggest this is inaccurate.
70 R. Doc. No. 150-4, at 13 n.58 (opposition); R. Doc. No. 138-6, at 19 (Saketkoo’s 2018
worksheet).
71 R. Doc. No. 150-4, at 13–14 n.58 (citing R. Doc. No. 138-6, 23–24, 29). The Court

notes that these citations are to redacted pages of an unsealed exhibit and treats
them as references to R. Doc. No. 138-28, an unredacted copy of the exhibit.
72 Indeed, Saketkoo’s Title VII retaliation claim includes, among other things, a ‘cat’s

paw’ theory of causation relying on her assertion that Lasky used his supervisory role
to make her work performance appear inadequate when reviewed by Dean Hamm
and the School’s leadership. Id.

                                          20
      Case 2:19-cv-12578-LMA-MBN Document 160 Filed 12/31/20 Page 21 of 48




responsibilities are a factor to compare in evaluating comparators). The other two

physicians also held different job titles from Saketkoo, though that does not always

preclude an employee from being an appropriate comparator. See Turner v. Kansas

City S. Ry. Co., 675 F.3d 887, 896 (5th Cir. 2012) (finding railroad conductor was

appropriate comparator for engineer because, despite different job titles, there was

no evidence that their responsibilities were different regarding the conduct for which

they were being disciplined).          However, Saketkoo has offered the Court no

explanation as to why these individuals, despite their disparate job titles and

presumably different responsibilities, are appropriate comparators. And even if she

had, she also fails to explain how these physicians were treated differently than she

was. Each of their worksheets reflects, as Saketkoo acknowledges, a single “5 ledger

account” reflecting salary credit for a research study. 73       As noted above, one of

Saketkoo’s worksheets from her time in the pulmonary section also includes a 5 ledger

account.

         To summarize, Saketkoo has failed to demonstrate that (1) these physicians

with different job titles were similarly situated to her; (2) they had research studies

credited where she did not; and (3) if they had, there is a connection between this and

her non-retention.

         Finally, the Court will address Saketkoo’s statement that “male physicians

within Lasky’s section were allowed to carry financial deficiencies and to continue




73   R. Doc. No. 138-28, at 23 (Dr. 138); id. at 29 (Dr. 211).

                                              21
     Case 2:19-cv-12578-LMA-MBN Document 160 Filed 12/31/20 Page 22 of 48




their employment.” 74    Elsewhere in her opposition, Saketkoo alleges that her

“performance was superior to that of several male physicians who were not

terminated” and that “about half of the doctors in the pulmonary section were,” like

her, “carrying deficits.” 75 To support this, she cites an excerpt of the deposition of

Susan Pollock, a Rule 30(b)(6) representative of Tulane, who acknowledged that some

of the doctors in the department carried deficits and others did not, adding that “it’s

very specific to the provider.” 76 She also cites the 2016 and 2017 worksheets of

fourteen doctors. 77   These worksheets were used by Tulane and its physician

employees to plan for and review their financial performance. 78

       The 2016 worksheets suggest three male doctors in Pulmonary had planned

deficits for the year—none of whom shared Saketkoo’s Associate Professor title. 79 The

2017 worksheets suggest that one male Associate Professor was projected to run a

deficit that year—Doctor 243. 80 These records do not provide evidence that a suitable

comparator exists, let alone one who did not suffer a similar adverse employment

action as Saketkoo.




74 R. Doc. No. 150-4, at 26.
75 R. Doc. No. 150-4, at 12, 12 n.49. The Court notes that this group includes female
physicians.
76 R. Doc. No. 138-28, at 11.
77 R. Doc. No. 138-28, at 20–33 (2016 worksheets); R. Doc. No. 150-6 (2017

worksheets).
78 R. Doc. No. 150-4, at 12–13.
79 R. Doc. No. 138-28, at 20–33.
80 R. Doc. No. 150-6, at 14.



                                          22
     Case 2:19-cv-12578-LMA-MBN Document 160 Filed 12/31/20 Page 23 of 48




       First, Doctor 243 was not projected to run a deficit in 2016 81 —this alone seems

fatal to the comparison. Second, even if he was, Saketkoo offers no further details

about him to suggest that his responsibilities, disciplinary record, and historical

financial performance are “nearly identical” to hers. See Turner, 675 F.3d at 893

(“[T]he plaintiff must show that . . . employees who were not members of the plaintiff’s

protected class were treated differently under circumstances ‘nearly identical’ to

[hers].” (quoting Mayberry v. Vought Aircraft Co., 55 F.3d 1086, 1090 (5th Cir. 1995)).

Third, Saketkoo did not join Pulmonary for budget and supervisory purposes until

midway through 2017 82—and Tulane renewed her contracts through June 2019,

almost two years later. Saketkoo offers the Court no information about Doctor 243’s

projected or actual performance for the two years prior to the non-renewal of her

contract. And she offers the Court no information about the circumstances of his

employment.

       The Court has made every effort to glean information about possible

comparators from plaintiff’s briefing. But there is simply not enough to support a

prima facie case. The Court notes that Saketkoo offers an extensive argument

seeking to characterize Tulane’s stated non-discriminatory reasons for her non-

renewal as pretext. 83 Because the Court does not find that Saketkoo has made out a

prima facie case of gender discrimination, it does not evaluate Tulane’s stated




81 R. Doc. No. 138-28, at 31.
82 R. Doc. No. 138-13, at 2 ¶ 3.
83 See generally R. Doc. No. 150-4, at 12–17 (responding to Tulane’s stated non-

discriminatory reasons).

                                          23
     Case 2:19-cv-12578-LMA-MBN Document 160 Filed 12/31/20 Page 24 of 48




reasons. To the extent Saketkoo calls into question Tulane’s methods of evaluating

her performance or the conclusions it reached, this does not obviate the need to

identify a comparator.

                                  B.    Retaliation

       Saketkoo alleges that Tulane retaliated against her because she engaged in

Title VII protected activity by (1) “complain[ing] of Lasky’s abuses” to three Tulane

supervisors and OIE in 2018; 84 (2) “st[anding] up” to Lasky after the September 13,

2018 incident; 85 and (3) filing a formal OIE complaint in 2019. 86 She argues that, as

a result, she suffered two adverse employment actions—Tulane’s decision not to

renew her contract and alleged pressure exerted by Dean Hamm on Patel, the Chief

Medical Officer of UMC, where Saketkoo sought continued employment in 2019. 87

And she alleges that, based on a cat’s paw theory of causation, Lasky’s intent to

retaliate following the September 2018 incident provides a suitable causal link

between her protected activity and the adverse employment actions. 88

       Tulane concedes that Saketkoo engaged in protected activity during the non-

renewal meeting in February 2019 and that the non-renewal itself was an adverse

employment action. 89 It argues, however, that this cannot support a retaliation claim

because the adverse employment action predates the protected activity. 90 It also



84 Id. at 29.
85 Id. at 30.
86 Id. at 31.
87 Id.
88 Id. at 31, 36–40.
89 R. Doc. No. 149-1, at 3.
90 Id.



                                          24
     Case 2:19-cv-12578-LMA-MBN Document 160 Filed 12/31/20 Page 25 of 48




argues that (1) none of the other reports Saketkoo described constitute protected

activity and (2) the evidence belies Saketkoo’s description of the call from Dean

Hamm to Patel, which, in any event, cannot constitute protected activity. 91

       To state a Title VII retaliation claim using circumstantial evidence, 92 “[a] . . .

plaintiff must establish that (1) the employee engaged in activity protected by Title

VII; (2) the employer took adverse employment action against the employee; and (3)

a causal connection exists between that protected activity and the adverse

employment action.” Fisher v. Lufkin Indus., Inc., 847 F.3d 752, 757 (5th Cir. 2017)

(citing Zamora v. City of Houston, 798 F.3d 326, 331 (5th Cir. 2015)); see Parker v.

Louisiana Dept. of Educ. Special Sch. Dist., 323 F. App’x 321, 327 (5th Cir. 2009)

(applying McDonnell Douglas framework).

       As explained below, the Court concludes that Saketkoo fails to state a prima

facie retaliation claim. Tulane concedes that Saketkoo’s 2019 report was protected

activity. And her non-renewal, as well as any attempt by Dean Hamm to dissuade

UMC from hiring Saketkoo, are plausibly adverse employment actions. However,

Saketkoo fails to establish a causal link between her protected activity and the

adverse employment actions she suffered.

       Activity Protected by Title VII

       “Under Title VII’s antiretaliation provision, protected activity can consist of

either: (1) ‘opposing any practice made an unlawful employment practice by [Title



91R. Doc. No. 149-2, at 3.
92Saketkoo acknowledges that this standard applies. See R. Doc. No. 150-4, at 29
(applying it to her claims).

                                           25
     Case 2:19-cv-12578-LMA-MBN Document 160 Filed 12/31/20 Page 26 of 48




VII]’ or (2) ‘making a charge, testifying, assisting, or participating in any manner in

an investigation, proceeding, or hearing under [Title VII].’” EEOC v. Rite Way Serv.,

Inc., 819 F.3d 235, 239 (5th Cir. 2016) (quoting 42 U.S.C. § 2000e–3(a)) (alterations

omitted and added). The first of these prongs is known as the ‘opposition clause;’ the

second is known as the ‘participation clause.’ 93 See id.

       The Fifth Circuit has repeatedly held that the opposition clause does not

actually require the opposed conduct to, in fact, violate Title VII. Instead, it is

“enough that [the plaintiff] reasonably believed the employment practice to be

unlawful.” Id. at 240 (citing Payne v. McLemore’s Wholesale & Retail Stores, 654 F.2d

1130, 1137–40 (5th Cir. 1981)); see Cuellar v. Southwest General Emergency

Physicians, P.L.L.C., 656 F. App’x 707, 710 (5th Cir. 2016) (per curiam) (“[A] viable

Title VII retaliation claim does not necessarily depend on a viable harassment or

discrimination claim.” (emphasis omitted)). While the reasonable belief standard is

“in tension with the plain text” of the statute, Royal v. CCC & R Tres Arboles, L.L.C.,

736 F.3d 396, 401 n.2 (5th Cir. 2013), it “remains good law.” Rite Way, 819 F.3d at

240.

       The Supreme Court has stated that “[t]he term ‘oppose,’ being left undefined

by the statute, carries its ordinary meaning: ‘to resist or antagonize[;] to contend

against; to confront; resist; withstand[.]’” Crawford v. Metropolitan Gov’t of Nashville



93 The Fifth Circuit has noted with approval that every Circuit faced with a
participation clause argument has concluded that “participation in an internal
employer investigation not connected with a formal EEOC proceeding does not
qualify as protected activity under the participation clause.” Rite Way, 819 F.3d at
239 n.2 (quoting Townsend v. Benjamin Enters., Inc., 639 F.3 41, 49 (2d Cir. 2012)).

                                          26
     Case 2:19-cv-12578-LMA-MBN Document 160 Filed 12/31/20 Page 27 of 48




and Davidson Cty., 555 U.S. 271, 276 (2009) (quoting Webster’s New Int’l Dictionary

1710 (2d ed. 1957)) (internal citations and alterations omitted). While “neither the

Supreme Court nor the Fifth Circuit have ruled definitively” regarding the extent to

which informal complaints can constitute opposition, Brandon v. Sage Corp., 61 F.

Supp. 3d 632, 648–49 (W.D. Tex. 2014), the Fifth Circuit has indicated that, in some

circumstances, “[a]n informal complaint to a supervisor regarding an unlawful

employment practice may satisfy the opposition” clause. Tureaud v. Grambling State

Univ., 294 F. App’x 909, 914–15 (5th Cir. 2008) (per curiam). 94        However, the

opposition must indicate that the plaintiff views the employment practice as

discriminatory. Breeding v. Dep’t of Interior, No. 14-948, 2015 WL 1809977, at *8

(E.D. La. Apr. 21, 2015) (Africk, J.) (finding that opposition clause was not satisfied

where plaintiff did not explain how her opposition “implicated her protected status or

how a ‘reasonable employer would have understood [it] to be an expression of

opposition to unlawful discrimination at work’” (emphasis retained) (quoting Stewart

v. RSC Equip. Rental, Inc., 485 F. App’x 649, 652 (5th Cir. 2012))); see also Stewart,

485 F. App’x at 652 (affirming summary judgment as to allegation of retaliation

because plaintiff’s opposition to discrimination was ‘indistinguishable from non-race-

based grumbling by an employee’ and ‘had no racial element’); Allen v. Envirogreen

Landscape Professionals, Inc., 721 F. App’x 322, 326 (5th Cir. 2017) (“In a claim of



94 In Tureaud, the Fifth Circuit explicitly stated that it “need not decide the outer
limit of protected activity under the opposition clause in order to resolve this case.”
Id. at 915 n.2. Because the Court concludes that Saketkoo’s complaints are
insufficient for other reasons, it will assume that their informal nature is not
dispositive.

                                          27
     Case 2:19-cv-12578-LMA-MBN Document 160 Filed 12/31/20 Page 28 of 48




protected opposition, an employee must at least have referred to conduct that could

plausibly be considered discriminatory in intent or effect, thereby alerting the

employer of its discriminatory practices.”).       Complaints about a ‘hostile work

environment’ or ‘unfair treatment’ must give the employer some notice of how the

conduct is discriminatory. See Tratree v. BP N. Amer. Pipelines, Inc., 277 F. App’x

390, 395 (5th Cir. 2008) (per curiam) (stating that, in the ADEA context, where the

Fifth Circuit “uses the same standards of proof . . . as it does for Title VII[,] . . .

[c]omplaining about unfair treatment without specifying why the treatment is unfair

. . . is not a protected activity”); Harris-Childs v. Medco Health Solutions, Inc., 169 F.

App’x 913, 916 (5th Cir. 2006) (per curiam) (upholding grant of summary judgment

on retaliation claim where, “[i]n her appellate brief, Appellant [did] not allege that

she specifically complained of racial or sexual harassment, only harassment”).

       Assuming arguendo that Saketkoo reasonably believed Lasky’s verbal abuse

was unlawful, her immediate reaction to his outburst on September 13, 2018 gave no

indication of this. This forecloses the possibility that her response is protected.95

Saketkoo has not suggested that she said anything to Lasky indicating she thought

his conduct was discriminatory—or even gender-based. Complaints about a ‘hostile



95 Moreover, Saketkoo’s opposition to the motion casts doubt upon the notion that
Lasky’s conduct on September 13 had anything to do with her gender. In her
memorandum, Saketkoo speculates that “Lasky’s anger likely emanated from an
email from his supervisor . . . QiQi Zhou, M.D. (“Zhou”), advising that Saketkoo had
inquired about the calculation of her revenues and Lasky’s accounting thereof.” R.
Doc. No. 150-4, at 20. Anger expressed in non-gendered terms about an email to a
supervisor’s supervisor does not support a Title VII claim. See West, 960 F.3d at 743
(quoting Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998)) (“Title VII does
not impose a ‘general civility code’ on employers.”).

                                           28
     Case 2:19-cv-12578-LMA-MBN Document 160 Filed 12/31/20 Page 29 of 48




work environment’ or ‘unfair treatment’ must give the employer some notice of how

the conduct is discriminatory. See Tratree, 277 F. App’x at 395; Harris-Childs, 169

F. App’x at 916.

       Saketkoo’s initial outreach to OIE is similarly unprotected. Though she offers

as evidence an email from the OIE administrative secretary confirming that a call

occurred, she does not allege (nor offer evidence to suggest) that she indicated during

the call that she viewed the incident as discriminatory. 96 Therefore, much like

Saketkoo’s initial ‘protest’ to Lasky, this is not protected activity.

       The Court will assume arguendo that Krousel-Wood and Zhou were Saketkoo’s

supervisors, meaning that the opposition clause could conceivably apply to her

statements to them. However, assuming these conversations occurred as Saketkoo

claims they did, they are still unprotected. 97 During her deposition, Saketkoo

indicated that she told Krousel-Wood that Lasky was “out of control” and “not

approachable.” 98 She added that she “might have even said something to the effect

that it was oppressive.”99 In the same disposition, Saketkoo stated that she “saw

[Zhou] in the hall” and told her “things . . . in this section” were “untenable” and




96 See R. Doc. 138-13, at Ex. 1.
97 The Court notes that Saketkoo also offers no plausible causal link between these
conversations and Saketkoo’s non-renewal nearly five months later. While she
alleges that Dr. Wild dissuaded her from proceeding further with her complaint, she
does not allege that OIE, Krousel-Wood, or Zhou had any discriminatory animus
towards her or communicated her report to Lasky, who then acted on it. Id. at 9 ¶
36.
98 R. Doc. No. 127-4, at 40.
99 Id.



                                           29
      Case 2:19-cv-12578-LMA-MBN Document 160 Filed 12/31/20 Page 30 of 48




“abusive.” 100 Neither of these statements offers any indication that Saketkoo believed

she was experiencing gender-based discrimination—it is hard to understand how

they could have given Tulane notice of this belief. Simply put, the statements lack

the level of specificity required for the opposition clause to be triggered.

        Saketkoo offers more detail about her conversations with Wild (her former

supervisor in Immunology), 101 stating in her declaration that following the September

2018 incident she “reported what [Lasky] did and his continuing abusive treatment,

which I related to her on prior occasions.” 102 She adds that, following her initial

outreach to OIE, Wild “advised her not to pursue [her complaints against Lasky]

through OIE, and instead to pursue alternate routes through the medical school

‘chain of command’” lest she suffer retaliation. 103 However, when asked during her

deposition if she had reported the September 2018 incident to anyone in Tulane

administration prior to her interview with OIE, Saketkoo confirmed that she had

not. 104 In this respect, then, her deposition testimony appears at odds with her sworn

declaration. More importantly, though, neither statement indicates that she shared

with Wild her belief that she was being discriminated against. The conversation, to

the extent it happened, was unprotected.




100 Id.
101 It is unclear how the opposition clause might apply to any conversation with Wild,
who was indisputably neither Saketkoo’s supervisor in late 2018 nor her harasser.
102 R. Doc. No. 138-13, at 8 ¶ 34.
103 Id. at 9 ¶ 36.
104 R. Doc. No. 127-4, at 40.



                                           30
   Case 2:19-cv-12578-LMA-MBN Document 160 Filed 12/31/20 Page 31 of 48




      The Court will also assume, as Tulane does, that Saketkoo’s comments during

the February 15, 2019 non-renewal meeting and her OIE complaint based on the

same constitute protected activity.

      Adverse Employment Action

      In the context of a retaliation claim, unlike that of a discrimination claim, Title

VII “does not confine the actions and harms it forbid to those that are related to

employment or occur at the workplace.” Burlington N. & Santa Fe Ry. v. White, 548

U.S. 53, 57 (2006). In White, the Supreme Court explicitly rejected the Fifth Circuit’s

“ultimate employment decision” standard, “which limit[ed] actionable retaliatory

conduct to acts such as hiring, granting leave, discharging, promoting, and

compensating.” Id. at 60, 67 (internal quotations and alterations omitted). Instead,

White held, “a plaintiff must show that a reasonable employee would have found the

challenged action materially adverse, which in this context means it might well have

dissuaded a reasonable worker from making or supporting a charge of

discrimination.” Id. at 68 (internal quotation omitted); see also id. at 69 (adding that

the standard is phrased “in general terms because the significance of any given act of

retaliation will often depend upon the particular circumstances”). Courts in the Fifth

Circuit have concluded that “a negative reference may constitute an adverse

employment action.” Levitz v. Alicia’s Mexican Grille, Inc., No. 19-3929, 2020 WL

710013, *3 (S.D. Tex. Feb. 11, 2020).

      The parties agree that Tulane’s non-renewal of Saketkoo’s contract was an

adverse employment action. Saketkoo alleges that Tulane also retaliated against her



                                          31
      Case 2:19-cv-12578-LMA-MBN Document 160 Filed 12/31/20 Page 32 of 48




by dissuading Patel, UMC’s Chief Medical Officer, from hiring her. 105 Tulane does

not dispute the authenticity of the recording. However, it argues that the claim is a

“non-starter” because Saketkoo relies on Patel’s hearsay statement and because Dean

Hamm and Patel both testified under oath that Dean Hamm did not tell Patel not to

hire Saketkoo. 106 In his affidavit, Patel states that “Dean Hamm did not at any time

tell me not to hire Dr. Saketkoo, nor did he ever request that I not hire her.”107

However, he acknowledges that, during the recorded conversation, he “made

statements that implied that Dean Hamm told me not to hire Dr. Saketkoo.” 108

        “Although the substance or content of the evidence submitted to support or

dispute a fact on summary judgment must be admissible . . . the material may be

presented in a form that would not, in itself, be admissible at trial.” Lee v. Offshore

Logistical & Transp., L.L.C., 859 F.3d 353, 355 (5th Cir. 2017) (citations omitted)

(alteration in original).

        Regardless of whether the recording itself is ultimately admissible,109

Saketkoo could likely introduce evidence of Patel’s statement—perhaps by calling

him to the stand. But even if she could not, Tulane has submitted a sworn affidavit

from Patel acknowledging that he made comments to Saketkoo suggesting that




105 R. Doc. No. 150-4, at 31–32.
106 R. Doc. No. 149-2, at 3 (citing R. Doc. No. 127-14 (Patel Affidavit); R. Doc. No. 127-
7 (Dean Hamm Deposition)).
107 R. Doc. No. 127-14, at 2 ¶ 3.
108 Id. at 2 ¶ 6.
109 It is at most one level of hearsay (the recording); Patel’s underlying statement that

‘Dean Hamm told me X’ is not offered by Saketkoo as evidence of the truth of
anything, but rather as evidence that Dean Hamm made the statement.

                                           32
      Case 2:19-cv-12578-LMA-MBN Document 160 Filed 12/31/20 Page 33 of 48




Tulane had instructed him to turn Saketkoo away. 110 And Tulane offers no argument

that the affidavit is inadmissible.

         Tulane does offer evidence (Dean Hamm’s deposition and Patel’s own affidavit)

that Patel was lying when he spoke to Saketkoo and Lammi. But the Court is obliged,

at the summary judgment stage, to resolve factual disputes in favor of Saketkoo, the

non-movant, where it is justifiable to do so. See Anderson, 477 U.S. at 255. There is,

at the very least, a dispute of material fact as to whether an adverse employment

action occurred.

         Causal Link

         While a plaintiff pursuing a retaliation claim is required to “establish that . . .

her protected activity was a but-for cause of the alleged adverse action” suffered,

Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 362 (2013), “the but-for standard

does not apply at the prima facie case stage.” Brown v. Wal-Mart Stores East, L.P.,

969 F.3d 571, 577 (5th Cir. 2020) (quoting Garcia v. Pro. Cont. Servs., Inc., 938 F.3d

236, 242 (5th Cir. 2019)); see Garcia, 938 F.3d at 242 (describing as “binding circuit

law” the statement that “Nassar did not alter the causation prong of the prima facie

stage of retaliation analysis” (internal quotation and citation omitted)). Instead, to

satisfy the third element of a prima facie retaliation case, a plaintiff need only offer

evidence “demonstrat[ing] that the decision maker had knowledge of the protected

activity.” See Tureaud, 294 F. App’x at 914 (finding that evidence supported jury




110   R. Doc. No. 127-14.

                                             33
   Case 2:19-cv-12578-LMA-MBN Document 160 Filed 12/31/20 Page 34 of 48




verdict on retaliation claim and that a jury could reasonably infer that the decision

maker had knowledge of his assistant’s conversation with plaintiff).

      If the protected activity and the adverse employment action are “very close” in

time, that alone may establish a prima facie causal link. See Thompson v. Somervell

Cty., 431 F. App’x 338, 342 (5th Cir. 2011) (citing Clark Cty. Sch. Dist. v. Breeden,

532 U.S. 268, 273 (2001) (per curiam). However, “even at the prima facie stage,

temporal proximity can only establish a causal link when it is connected to the

decision maker’s knowledge of the protected activity.” Id. (citing Breeden, 532 U.S.

at 273; Cothran v. Potter, 398 F. App’x 71, 73–74 (5th Cir. 2010) (“The combination of

temporal proximity and knowledge of a protected activity may be sufficient to satisfy

a plaintiff’s prima facie burden for a retaliation claim[.]”); Ramirez v. Gonzales, 225

F. App’x 203, 210 (5th Cir. 2007) (“Fifth Circuit precedent requires evidence of

knowledge of the protected activity on the part of the decision maker and temporal

proximity between the protected activity and the adverse employment action.”)).

While the Supreme Court has indicated that a three-month gap is insufficient to show

causation, Breeden, 532 U.S. at 273–74, the Fifth Circuit has since held that two-and-

a-half months is close enough to “establish causation.” Garcia, 938 F.3d at 243.

      The Fifth Circuit has held that the “cat’s paw analysis remains [a] viable”

theory of causation for retaliation claims. Zamora, 798 F.3d at 332–33. Under a cat’s

paw theory of causation, a plaintiff may offer, in lieu of evidence of the decision

maker’s retaliatory intent, evidence “show[ing] that the person with retaliatory

animus used the [decision maker] to bring about the intended retaliatory action.” Id.



                                          34
      Case 2:19-cv-12578-LMA-MBN Document 160 Filed 12/31/20 Page 35 of 48




at 332; see Haire v. Bd. of Supervisors of La. State Univ. Agric. and Mech. Coll., 719

F.3d 356, 369 (reversing grant of summary judgment on plaintiff’s retaliation claim

finding adequate evidence to support a cat’s paw theory). A plaintiff seeking to rely

on a cat’s paw theory of causation must demonstrate that “(1) her supervisor,

motivated by retaliatory animus, took action intended to cause an adverse

employment action; and (2) that action was the but-for cause of her adverse

employment action.” 111 Brown, 969 F.3d at 577.

        Saketkoo offers no evidence of any causal link between her protected activity

and Dean Hamm’s meeting with Patel in the summer of 2019. On his call with

Saketkoo, Patel suggests that Dean Hamm told him not to hire Saketkoo at some

point after June 2019. Even if the conversation occurred on July 1, this is too far

removed from the February 2019 meeting and Saketkoo’s subsequent OIE report for

temporal proximity to establish a causal link supported only by Dean Hamm’s

knowledge of Saketkoo’s protected activity. See, e.g., Thompson, 431 F. App’x at 342.

And Saketkoo does not explain or offer any evidence of how Lasky brought about the

meeting between Dean Hamm and Patel, or how that action was a but-for cause of

the meeting. Therefore, her cat’s paw theory cannot provide a causal link.




111Because the Court concludes that Saketkoo’s ‘standing up’ to Lasky in September
2018—the only action directed at Lasky that Saketkoo claims was protected—is not
protected activity, Lasky’s animus towards Saketkoo is irrelevant for purposes of this
analysis. Whatever animus he had towards her apparently arose from his difficulties
in working with her, which do not implicate Title VII.

                                         35
      Case 2:19-cv-12578-LMA-MBN Document 160 Filed 12/31/20 Page 36 of 48




        Nor does she argue (despite being invited to brief the issue) 112 that the Court

could infer discriminatory animus from Patel’s description of Dean Hamm’s

comments. On December 3, 2020, the Court requested that the parties provide

supplemental briefing addressing the adequacy of any causal link between Saketkoo’s

protected activity 113 and both Saketkoo’s non-renewal and Dean Hamm’s

conversation with Patel. Saketkoo’s supplemental brief mentions the conversation

with Patel only in passing and offers no description of any causal link between it and

the protected activity. 114 Tulane’s reply argues that this is a forfeiture of her claim

that the conversation was retaliatory. 115      The Court disagrees and will apply

Saketkoo’s argument about her non-renewal to the conversation between Dean

Hamm and Patel—though it notes that, as promised, 116 it has disregarded the

portions of both parties’ supplemental briefs that went beyond the scope of the

requested subject matter.

        In the context of her non-renewal, Saketkoo argues that “a plaintiff [who]

cannot show close enough timing . . . can make up for it by providing additional




112 R. Doc. No. 155.
113 The Court requested that the parties, for purposes of the briefing, assume that
both the 2018 conversation with Wild and the 2019 report were protected activity.
Id. As noted above, the Court concludes that the conversation with Wild was not
protected—meaning that the only protected activity post-dates Tulane’s decision not
to renew Saketkoo’s contract.
114 See R. Doc. No. 157, at 5.
115 See R. Doc. No. 159, at 1 n.1 (citing Cinel v. Connick, 15 F.3d 1338, 1345 (5th Cir.

1994)).
116 See R. Doc. No. 155.



                                           36
      Case 2:19-cv-12578-LMA-MBN Document 160 Filed 12/31/20 Page 37 of 48




evidence” of a causal link. 117 She adds that “[t]he combination of suspicious timing

with other significant evidence of pretext can be sufficient to survive summary

judgment.” 118 She directs the Court’s attention to Garcia v. Pro. Cont. Servs., Inc.,

938 F.3d 236 (5th Cir. 2019), which she claims offers analogous facts.

        An absence of tight temporal proximity does not doom a retaliation claim

where there is other evidence of a causal link. Title VII would offer little protection

if it did. But, as discussed above, Saketkoo offers no evidence of how, acting on

retaliatory intent from September 2018 onwards, Lasky engineered the conversation

between Dean Hamm and Patel; this dooms her cat’s paw theory.

        The case as to the conversation between Patel and Dean Hamm is closer. Dean

Hamm was aware of Saketkoo’s 2019 protected activity—he was in the meeting where

she claimed discrimination and eventually directed her to OIE. And he, of course,

made the decision to speak with Patel about Saketkoo. But there is insufficient

summary judgment evidence of his intent to retaliate for protected conduct.

        Still, at the prima facie stage, a “[p]laintiff’s burden is not an onerous one.”

Smith v. Home Depot U.S.A., Inc., 102 F. Supp. 3d 867, 881 (E.D. La. 2015)

(Engelhart, J.). Because we know that Dean Hamm was aware of the protected

activity, we can turn to temporal proximity, which due to the lack of other evidence,

must be “very close.”     Breeden, 532 U.S. at 273.      Absent “additional evidence,




117 See R. Doc. No. 157, at 2 (citing Feist v. Louisiana, Dep’t of Justice, 730 F.3d 450,
454 (5th Cir. 2013)).
118 Id. (citing Shackelford v. Deloitte & Touche, LLP, 190 F.3d 398, 409 (5th Cir.

1999)).

                                           37
      Case 2:19-cv-12578-LMA-MBN Document 160 Filed 12/31/20 Page 38 of 48




‘temporal proximity of four months is not close enough.’” Ganheart v. Brown, No. 17-

43, 2017 WL 3991182, at *5 (E.D. La. Sept. 11, 2017) (Africk, J.) (quoting Ajao v. Bed

Bath and Beyond, Inc., 265 F. App’x 258, 265 (5th Cir. 2008)). The Supreme Court

has indicated that a three-month gap between the beginning of protected activity and

an adverse employment action is insufficient to show causation. See Breeden, 532

U.S. at 273 (“This will not do.”).

        The parties agree that protected activity occurred on February 15, 2019, and

into late March (when the formal OIE investigation was initiated). Patel’s affidavit

describes a conversation with Dean Hamm “in the summer of 2019.” 119          On the

recording, 120 Patel insinuates that the conversation occurred after June 2019. And

Dean Hamm’s deposition testimony offers no hint as to when during that time frame

the conversation would have occurred.

        Even assuming, then, that the conversation occurred July 1, 2019 (and

Saketkoo offers no evidence to suggest that is when it did happen), that is more than

four months after the non-renewal meeting—and more than three months after the

OIE investigation was initiated.

        The Court has made every effort to read the evidence (and Saketkoo’s

argument) on this point in her favor. However, the temporal proximity is simply not

strong enough to overcome her failure to produce any evidence of Dean Hamm’s




119R. Doc. No. 127-14, at 1.
120 Which, as the Court acknowledged earlier in this opinion, is potentially
inadmissible.

                                         38
      Case 2:19-cv-12578-LMA-MBN Document 160 Filed 12/31/20 Page 39 of 48




retaliatory intent. Therefore, Saketkoo has not established a prima facie causal link.

Her retaliation claim fails.

                          C.     Hostile Work Environment

        Saketkoo alleges that Lasky’s actions created a hostile work environment

actionable under Title VII. “A plaintiff may establish a Title VII violation by proving

that sex discrimination has created a hostile or abusive working environment.”

Woods v. Delta Beverage Grp., 274 F.3d 295, 298 (5th Cir. 2001) (citing Meritor

Savings Bank, FSB v. Vinson, 477 U.S. 57, 66 (1986)).

        In order to establish a hostile work-environment claim, a plaintiff must prove

five elements:

        (1) the employee belonged to a protected class;
        (2) the employee was subject to unwelcome . . . harassment;
        (3) the harassment was based on sex;
        (4) the harassment affected a “term, condition, or privilege” of
        employment; and
        (5) the employer knew or should have known of the harassment and
        failed to take prompt remedial action.

Id. (citing Shepherd v. Comptroller of Public Accounts of the State of Texas, 168

F.3d 871, 873 (5th Cir. 1999) (footnote omitted)). 121

        Assuming that Saketkoo has put forward enough evidence that Lasky would

not have treated her as he did “but for” her sex, 122 Saketkoo has not established that


121 Because the Court finds that Saketkoo’s claim fails for other reasons, it does not
address whether Saketkoo must set forth this element of the claim and whether
Tulane may offer an affirmative defense.
122 And the Court has serious doubts about this point. During her deposition,

Saketkoo claimed that she never saw Lasky treat a man the way he treated her or
heard of him abusing men. R. Doc. No. 127-4, at 24. However, Saketkoo also
acknowledged that she was aware of men at Tulane who had run-ins with Lasky—a
point which appears to be undisputed. Id. She explained that, in her mind, the

                                           39
   Case 2:19-cv-12578-LMA-MBN Document 160 Filed 12/31/20 Page 40 of 48




the harassment affected a “term, condition, or privilege of her employment.” See

Woods, 274 F.3d at 298.

      She argues that the five incidents described supra are sufficient to establish

the fourth element of a prima facie hostile work environment claim because they were

both severe and pervasive; either would be adequate. 123 Saketkoo appears to argue

that Lasky’s harassment of her should be viewed as severe or pervasive “because

Lasky was physically and emotionally threatening” towards women. 124

      “Sexually discriminatory verbal intimidation, ridicule, and insults may be

sufficiently severe or pervasive to alter the conditions of the victim's employment and

create an abusive working environment violative of Title VII.” Weller v. Citation Oil

& Gas Corp., 84 F.3d 191, 194 (5th Cir. 1996) (citing Harris v. Forklift Sys., Inc., 510

U.S. 17, 21 (1993)). “In order to be actionable, however, the challenged conduct must

create an environment that a reasonable person would find hostile or abusive.” Id.

(citing Harris, 510 U.S. at 21).    “Whether an environment is hostile or abusive

depends on a totality of circumstances, focusing on factors such as the frequency of

the conduct, the severity of the conduct, the degree to which the conduct is physically

threatening or humiliating, and the degree to which the conduct unreasonably




experiences are different because “even if [a man has] a run-in [with Lasky], the
dance of it, the impact of it, the potentiality of the outcome and what’s been
threatened to you us very different if you’re a male than if you’re a female.” While
the Court will assume for the sake of argument that this is indicative of some legally
significant distinction, that should not be taken as an indication that it would find
one existed.
123 R. Doc. No. 150-1, at 20–23.
124 Id. at 18.



                                          40
    Case 2:19-cv-12578-LMA-MBN Document 160 Filed 12/31/20 Page 41 of 48




interferes with an employee’s work performance.” Id. (citing Harris, 510 U.S. at 21).

In order to satisfy this standard, conduct “must be ‘sufficiently severe or pervasive

[so as] to alter the conditions of . . . employment and create an abusive working

environment.’” Stewart v. Miss. Transp. Comm’n, 586 F.3d 321, 330 (5th Cir. 2009)

(quoting Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 116 (2002)).

       At the outset, the Court notes that evidence of Lasky’s treatment of other

women may well be evidence that contextualizes his interactions with Saketkoo.

Moreover, if Saketkoo identified specific incidents of Lasky’s harassment of other

women that she witnessed or experienced, those could contribute to her experience of

a hostile work environment. See Waltman v. Int’l Paper Co., 875 F.2d 468, 477–78

(5th Cir. 1989) (holding that evidence of sexualized graffiti, some of which was not

directed at plaintiff was, nonetheless, relevant to her claim and stating that “[e]ven

a woman who was never herself the object of harassment might have a Title VII claim

if she were forced to work in an atmosphere in which such harassment was pervasive”

(quoting Vinson v. Taylor, 753 F.2d 141, 146 (D.C. Cir. 1985), aff’d, 477 U.S. 57

(1986))).   However, the Fifth Circuit has found conduct that a plaintiff “did not

personally experience” insufficient to render the plaintiff’s own experience severe or

pervasive. Septimus v. University of Houston, 399 F.3d 601, 612 (5th Cir. 2005); see

Hernandez v. Yellow Transp., Inc., 670 F.3d 644, 652 (5th Cir. 2012) (questioning

whether Septimus dictates “that evidence regarding other workers is never relevant”

but concluding that it mandates at least that the “harassment must have affected a

term, condition, or privilege of the victim’s employment” (quotations omitted and



                                         41
      Case 2:19-cv-12578-LMA-MBN Document 160 Filed 12/31/20 Page 42 of 48




emphasis added)). Because Saketkoo was not present for these interactions, they

cannot render Lasky’s interactions with Saketkoo severe or pervasive (though the

other women might have claims). 125

        “Severe”

        Saketkoo’s argument that Lasky’s conduct was “severe” for purposes of Title

VII focuses on the September 13, 2018 incident. She appears to argue that this was

severe because she was “intimidated” and “fearful of being physically hurt by

Lasky.” 126 In a footnote, she argues that this “should be considered” because “[c]ourts

have recognized that physical injury is not dispositive and that a reasonable jury

could find that a hostile work environment exists absent physical contact.” 127 She

does not argue that Lasky made contact with her and she has testified that she “[did




125 Saketkoo alleges in her declaration that she “observed . . . that . . . [Dr. Nereida
Parada] . . . was frequently observed crying after interacting with Lasky.” R. Doc. No.
138-13, at 6 ¶ 23. She adds that “Parada approached [her] on several occasions . . .
tearful and trembling and told me about [Lasky’s] ‘discriminatory’ (her words)
conduct against her as a woman.” Id. Parada disputes Saketkoo’s description of the
events, saying in a sworn affidavit that Lasky “has respected” her, that she has “never
found . . . Dr. Lasky or the Tulane work environment to be hostile towards women”
and that she has never made a complaint about Lasky, “nor had any reason to do so.”
R. Doc. No. 127-11, at 2. On the other hand, Parada adds, she has witnessed
Saketkoo, who she describes as “a disruptive physician,” “berate [a] nurse[.]”
To the extent that Saketkoo seeks to introduce a statement by Parada that Lasky
discriminated against her to prove that discrimination occurred, this is hearsay. And,
to the extent Saketkoo suggests that, by virtue of witnessing Parada crying, she
‘experienced’ Lasky’s discrimination against Parada, she offers the Court no caselaw
to suggest that such an experience is actionable. And even if it were, evidence of this
occurring on “several occasions” would not render Lasky’s conduct pervasive enough
to create a hostile work-environment. See infra.
126 R. Doc. No. 150-4, at 19.
127 Id. at 18 (citing, among other cases, Royal, 736 F.3d at 403).



                                          42
      Case 2:19-cv-12578-LMA-MBN Document 160 Filed 12/31/20 Page 43 of 48




not] think [Lasky] would of [sic] wanted her to believe” he would inflict bodily harm

on her. 128

         Saketkoo is correct that inappropriate conduct need not include contact to

create a hostile work environment for purposes of Title VII. See, e.g., Royal, 736 F.3d

at 403 (“It is unsurprising that we have held previously that a reasonable jury could

find that coworkers created a hostile work environment despite having no physical

contact with the plaintiff.”). However, that unremarkable proposition does not, of

course, imply that every incident lacking physical contact could reasonably be

considered severe. See Brown v. Liberty Mutual Grp., 616 F. App’x 654, 657 (5th Cir.

2015) (“[J]ob-related criticisms . . . are unlikely to support a hostile work environment

claim.”). In fact, “[i]solated incidents do not support a hostile work environment claim

unless the complained-of incident is ‘extremely serious’ in nature.” Higgins v. Lufkin

Indus., Inc., 633 F. App’x 229, 235 (5th Cir. 2015) (citing Faragher, 524 U.S. at 788).

         Royal and the cases it cited are illustrative of this point and involved conduct

of a very different sort than what Saketkoo describes. The plaintiff in Royal produced

evidence of “sniffing and hovering over a woman, by two men, in a small, confined

space.” Royal, 736 F.3d at 401.      And Royal described the harassment in Farpella-

Crosby v. Horizon Health Care, 97 F.3d 803 (5th Cir. 1996), as “a coworker ‘inquir[ing]

about [the plaintiff's] sexual activity or ma[king] comments similarly offensive two or

three times a week.” Royal, 736 F.3d at 403 (quoting 97 F.3d at 806) (first alteration




128   R. Doc. No. 127-4, at 39.

                                            43
      Case 2:19-cv-12578-LMA-MBN Document 160 Filed 12/31/20 Page 44 of 48




added). And in Glorioso v. Miss. Dep’t of Corrs., 193 F.3d 517 (5th Cir. 1999), the

plaintiff’s co-worker allegedly called her a “bitch.” Royal, 736 F.3d at 403. 129

         Courts in the Fifth Circuit have found aggressive conduct similar to the

conduct Saketkoo described insufficiently severe to sustain a hostile work

environment claim. See, e.g., Williams v. U.S. Dep’t of Navy, 149 F. App’x 264, 268

(5th Cir. 2005) (affirming grant of summary judgment denying hostile work

environment claim where one incident consisted of harasser “yelling and displaying

anger toward [plaintiff] over the fax machine toner”). In Schindeler-Trachta, D.O. v.

Tex. Health & Human Servs. Comm’n, No. 17-257, 2020 WL 1902576 (W.D. Tex. Feb.

26, 2020) the alleged harasser “walked into Plaintiff's office ‘unannounced and

uninvited’ and began a heated discussion about a patient transfer.”           Id. at *3.

“Plaintiff then exited her office pursued by Schwartz before abruptly returning to her

office and closing her locked door on Schwartz, who continued his diatribe against

Plaintiff through her door.” Id. The court concluded that, while this and two other

incidents were “admittedly unpleasant,” they were not “severe enough to establish a

hostile work environment under Fifth Circuit precedent.” Id. at *8. In Pennington v.

Tex. Dep’t of Family and Protective Servs., No. 09-287, 2010 WL 11519268 (W.D. Tex.

Nov. 23, 2010), the plaintiff described her harasser as “always angry,” “always

hostile,” and “always threatening.” Id. at *11. She added that the harasser was

“frequently yelling,” and said that “[o]n at least one occasion” the harasser “screamed

and yelled, . . . slammed files [and] doors, and was physically threatening towards”



129   The Court notes that Glorioso involved a retaliation claim. See 193 F.3d at 517.

                                           44
      Case 2:19-cv-12578-LMA-MBN Document 160 Filed 12/31/20 Page 45 of 48




her. Id. The court described this conduct as “woefully insufficient to show a hostile

work environment in the Fifth Circuit.” Id.

        Saketkoo does not allege that Lasky made any advances or used sexually

suggestive language in any interaction with her. And while the record indicates that

Lasky referred to a different female doctor as a “bitch,” Saketkoo does not suggest

that she was present for that conversation or that Lasky used similar language with

her. 130     Regardless of Saketkoo’s subjective experience of the September 2018

incident, the Court cannot conclude that it was sufficiently severe for a reasonable

person to find that Lasky subjected Saketkoo to an environment that was hostile or

abusive.

        “Pervasive”

           As Saketkoo notes in her opposition, “[f]requent incidents of harassment,

though not severe, can reach the level of ‘pervasive,’ thereby altering the terms,

conditions, or privileges of employment such that a hostile work environment

exists.” 131 Saketkoo argues that the incidents described above “were pervasive and




130 See R. Doc. No. 138-9 (declaration of Hana Safah, M.D.). The doctor in question,
Hana Safah (“Safah”), stated that, during a phone call, Lasky called her a “bitch” and
said “fuck you” and “screw you” repeatedly. Safah states that she “choose[s] not to
interpret” the interaction as “gender based.” In an earlier affidavit, Safah stated that
she “[has] never experienced gender discrimination” at Tulane. R. Doc. 127-12, at 1.
Regardless, Saketkoo has not claimed she was present for this interaction, nor does
Safah suggest that she discussed this experience with Saketkoo prior to receiving “a
telephone call from Michael Allweiss and [Saketkoo]” on September 18, 2020—the
same day the instant summary judgment motion was filed. See id. Allweiss
represents Saketkoo in this matter.
131 R. Doc. No. 150-4, at 21 (quoting Lauderdale v. Tex. Dep’t of Crim. Justice,

Institutional Div., 512 F.3d 157, 163 (5th Cir. 2007)).

                                          45
      Case 2:19-cv-12578-LMA-MBN Document 160 Filed 12/31/20 Page 46 of 48




altered the terms, conditions, and privileges of her employment.” 132 The Court notes

that Saketkoo also states that “[i]n response to work-related questions, Lasky would

frequently yell at and get close to Saketkoo in a physically threatening manner.”133

Saketkoo offers no details regarding these incidents and cites only her complaint as

proof they occurred. 134 Lastly, Saketkoo seems to suggest (based on the structure of

her opposition) that Lasky’s decision to “not allow Saketkoo to enroll any patients” in

an “advanced sarcoidosis registry” which would have generated $1,500 for Lasky’s

section “for every two patients enrolled” constituted harassment. 135 While Saketkoo

alleges that Lasky allowed a male doctor to proceed with a study, Saketkoo does not

explain how this constituted harassment. Absent any explanation of how Lasky

harassed her, the Court cannot conclude that this is an incident of harassment

supporting Saketkoo’s hostile work environment claim.

        The Court cannot conclude that five (or, for that matter, ten) incidents over

four    years   constitutes “pervasive” harassment      under    the   Fifth Circuit’s

interpretation of Title VII. In Lauderdale, the case Saketkoo cites, the plaintiff

alleged that her harasser “called her ten to fifteen times a night for almost four

months.” Lauderdale, 512 F.3d at 164 (emphasis added). By way of comparison, in




132 Id.
133 Id.
134 Such a statement is insufficient to make out a prima facie case. See West, 960 F.3d

at 742 (stating that plaintiff “cannot show . . . harassment was pervasive” where she
“provides no evidence of [its] frequency”). Moreover, Saketkoo could have described
twice as many incidents as she did without coming close to reaching what the Fifth
Circuit treats as “pervasive.” See infra.
135 Id. at 22.



                                          46
    Case 2:19-cv-12578-LMA-MBN Document 160 Filed 12/31/20 Page 47 of 48




West the Fifth Circuit concluded that three incidents and an indeterminate number

of similar interactions that occurred “occasionally” did not constitute “pervasive”

conduct. 960 F.3d at 742. And in Hernandez, the Fifth Circuit concluded that four

incidents of race-based hostilities directed at Hispanics, combined with evidence of

hostility toward African Americans, were insufficient for the Hispanic plaintiffs’

hostile work environment claim to survive summary judgment. 670 F.3d at 651, 654;

see also Jones v. Flagship Int’l, 793 F.2d 714, 720–21 (5th Cir. 1986) (upholding

district court’s decision that three sex-based incidents did not indicate adequate

pervasiveness, while noting that the district court “fail[ed] to recount in detail all of

the incidents reported”).

      As noted supra, the test of whether harassment affected a term, privilege, or

condition of a plaintiff’s work for purposes of evaluating a hostile work environment

claim involves weighing the totality of the circumstances, and no one factor is

determinative. See Weller, 84 F.3d at 194. However, the evidence produced indicates

that the incidents identified by Saketkoo, to the extent they could conceivably be

construed as sexual harassment, were neither severe nor pervasive. For this reason,

Saketkoo’s hostile work environment claim under Title VII fails.

                       D.     Saketkoo’s Non-Title-VII Claims

      Equal Pay Act

      Saketkoo acknowledges that, on the record, she “cannot make a compelling

substantive argument as to why dismissal [of her Equal Pay Act claim] should not




                                           47
      Case 2:19-cv-12578-LMA-MBN Document 160 Filed 12/31/20 Page 48 of 48




occur.” 136 However, she asks that the Court decline to dismiss the claim at this time

because she is not in a position to oppose the motion due to “the limited discovery”

she was able to obtain. 137 Saketkoo offers no indication that further discovery would

render her claim viable or any compelling argument that Tulane wrongfully withheld

discovery. The Court concludes that, in light of Saketkoo’s concession, summary

judgment is appropriate.

        Louisiana Assault

        Saketkoo states in her opposition that she is not pursuing a state law assault

claim against Tulane. 138 Consequently, the Court need not address the claim.

                                IV.   CONCLUSION

        As discussed, all of Saketkoo’s remaining claims fail as a matter of law.

Therefore,

        IT IS ORDERED that Tulane’s motion for summary judgment is GRANTED

and that plaintiff’s claims are DISMISSED WITH PREJUDICE.

        IT IS FURTHER ORDERED that Tulane’s motion in limine is DISMISSED

AS MOOT.

        New Orleans, Louisiana, December 31, 2020.



                                        _______________________________________
                                                LANCE M. AFRICK
                                        UNITED STATES DISTRICT JUDGE



136 R. Doc. No. 150-4, at 41.
137 Id.
138 Id.



                                          48
